Citation Nr: 1721721	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-26 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for fracture of the right mandible.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1970 and from February 1975 to March 1975.

This matter comes before the Board of Veterans Appeals (Board) from a March 2009 rating decision in which the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) denied service connection for fracture, right mandible.

In a VA Form 9 submitted in April 2009, the Veteran requested a hearing at the RO before a Veterans Law Judge.  In April 2017, the Veteran was notified that his hearing was scheduled in May 2017; thereafter, the Veteran indicated he wished to cancel the hearing and withdraw his appeal.


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, in a statement dated in April 2017, the Veteran indicated that he wished to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran, concerning the claim for service connection for fracture, right mandible, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement dated in April 2017, the Veteran indicated he wished to withdraw his appeal.  Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn the appeal for service connection for fracture, right mandible; thus, there remain no allegations of errors of fact or law for appellate consideration. The Board does not have jurisdiction to review this appeal and it is hereby dismissed.


ORDER

The appeal is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


